DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
First Group of Species: Overall arrangement for skin inspection device
A1: FIGS. 1, 4, 6, and 20;
B1: FIGS. 1, 5A, 6, and 20;
C1: FIGS. 8A and 20;
D1: FIGS. 8B and 20;
E1: FIGS. 8C and 20;
F1: FIGS. 9 and 20;
G1: FIGS. 11 and 20;
H1: FIG. 18;
I1: FIG. 19; and
J1: FIGS. 21 and 20.
Second Group of Species: Type of calibration target
A2: FIG. 7 - color ring;
B2: FIG. 7 - solid color;

D2: FIG. 14;
E2: FIG. 15; and
F2: FIG. 16.
Third Group of Species: Type of panel exposure
A3: All Transparent;
B3: FIG. 12A; and
C3: FIG. 12B.
Fourth Group of Species: Type of activation
A4: By user’s weight; and
B4: By button.
Fifth Group of Species: Method of data processing
A5: FIG. 23A;
B5: FIG. 23B; and
C5: FIG. 23C. 
Sixth Group of Species: Type of readout circuit
A6: FIG. 25;
B6: FIG. 26; and
C6: FIG. 27.
Seventh Group of Species: Type of transparent panel
A7: the transparent panel is rigid; and
B7: the transparent panel is of a resilient material operable to conform to the shape of a sole of a foot when stepped on by an individual.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  none.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
the species listed above lack unity of invention because even though the inventions of these groups require the technical feature of “[a] skin inspection device for identifying abnormalities; the device comprising: a transparent panel having an inspection area; an array of thermochromic liquid crystal (TLC) formations provided on the transparent panel which are operable to change colour in response to a change of temperature; one or more image capture devices for capturing a colour image of the TLC formations and an area of skin of a target located in the inspection area; the captured colour image being analysed to identify abnormalities on the target; and a processor operably coupled to the one or more image capture devices for controlling operations thereof; wherein the processor is operable to generate indicia indicative of the emergence of ulcers and/or other skin abnormalities”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the PhD thesis by .
A telephone call was made to Tarolli, Sundheim, Covell, and Tummino, LLP on 6/11/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention from each of the first through seventh groups of species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW KREMER/Primary Examiner, Art Unit 3791